Citation Nr: 1106834	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for exogenous obesity.

2.  Entitlement to service connection for concussion, head pain, 
and dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1977 to February 
1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1980 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 1980, a statement of the case 
was issued in August 1980, and a substantive appeal was received 
in February 1981.  The issue of service connection for 
hypertension had also been on appeal, but the RO granted this 
claim in April 2008.  The reason for the delay in a Board 
decision appears to be that the RO failed to send the case to the 
Board in February 1981 as it had intended to do.

The case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

The Veteran seeks service connection for obesity, concussion, 
headaches, and dizziness.  He was obese in service and is obese 
currently.  There is a question as to whether the Veteran's 
obesity is related to any in-service disease or injury.  
Accordingly, remand for a VA examination is required.  
38 C.F.R. § 3.159 (2010).  Next, the Veteran reported in April 
1980 that he sustained a concussion on board a ship in January 
1978.  He was seen for headaches in service in March 1979 and for 
dizziness in June 1979.  A VA examiner in September 2007 
indicated that his dizziness and headaches are unlikely related 
to his service-connected hypertension.  However, the question 
remains as to whether he has residuals of a concussion, or 
dizziness or headaches that are related directly to service.  
Accordingly, a VA examination is required.  38 C.F.R. § 3.159.  
Beforehand, however, notice for each issue as required by the 
Veterans Claims Assistance Act is required.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the notice 
required by the VCAA concerning his claims 
for service connection for obesity, 
concussion, head pain, and dizziness.  

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to address 
the nature and etiology of his obesity, 
concussion, head pain, and dizziness.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Any 
medically indicated tests should be 
performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or more probability) that any current 
obesity disability, or concussion, head 
pain, or dizziness disability had its 
onset during active service or is related 
to any in-service disease or injury, 
including the manifestations documented in 
service records.  The examiner should 
provide a rationale for the opinion.  The 
examiner should indicate what has caused 
the Veteran's obesity and whether his 
obesity is disabling.  The examiner should 
indicate whether there are any current 
residuals of an in-service concussion, and 
whether any current head pain or dizziness 
is related to an in-service disease or 
injury.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for obesity, concussion, head 
pain, or dizziness.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case 
addressing any issue which remains denied.  
After they are afforded an opportunity to 
respond, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


